DETAILED ACTION
This Office Action is in response to the application filed on March 05, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gero G. Mcclellan on September 24, 2021. 
The application has been amended as follows: 
Claim 1, line 2, "5G” has been changed to –fifth generation (5G) – 
Claim 4, line 3, "SSID” has been changed to – service set identifiers (SSID)—
Claim 5, line 1, "ID” has been changed to – identifier (ID) –
Claim 7, line 2, " SSID” has been changed to – service set identifiers (SSID) --
Claim 9, line 1, " AP” has been changed to – access point (AP) --
Claim 9, line 5, "5G” has been changed to –fifth generation (5G) – 
Claim 12, line 2, "SSID” has been changed to – service set identifiers (SSID)—
Claim 13, line 1, "ID” has been changed to – identifier (ID) –
Claim 14, line 2, " SSID” has been changed to – service set identifiers (SSID) --
Claim 15, line 4, "5G” has been changed to –fifth generation (5G) – 
Claim 18, line 3, "SSID” has been changed to – service set identifiers (SSID)—
Claim 19, line 2, "ID” has been changed to – identifier (ID) –
Claim 20, line 3, " SSID” has been changed to – service set identifiers (SSID) --



Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach or fairly suggest establishing a Wi-Fi slice that mirrors a 5G slice in an access point (AP); advertising the Wi-Fi slice to roaming client devices; determining that a 5G enabled client device has associated with a basic service set (BSS) corresponding to the Wi-Fi slice; and assigning a predetermined number of resource units (RUs) corresponding to the Wi-Fi slice to the 5G enabled client device, as recited in independent claims 1, 9 and 15.

With regards to claims 1, 9 and 15, the closest prior art reference of record, Gundavelli et al. (US Publication 2021/0185540), discloses the Wi-Fi AP broadcasts Wi-Fi information for UEs to connect to the Wi-Fi network. For example, since the Wi-Fi network is segmented, the Wi-Fi AP 106 broadcasts a Service Set Identifier ("SSID") that uniquely identifies a sponsored domain guest access service provided on the Wi-Fi network. However doesn’t teaches generating a Wi-Fi slice that mirrors a 5G slice in an access point (AP) and assigning a predetermined number of resource units (RUs) corresponding to the Wi-Fi slice to the 5G enabled client device.

The analogous prior art reference of record, Orr et al. (US Publication 2020/0059460), discloses micro-segmenting a Wi-Fi network into different groups. While segmentation describes actions intended to divide network users and devices in different groups, and preventing these groups from accessing the other groups' traffic without filter, micro-segmentation extends this division and isolation further by applying the segmentation based on further user, device, or traffic characterization. For example, where segmentation would allow all users of a target group to communicate and access each other's traffic, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472     

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472